Exhibit 10.1

 

CYANOTECH CORPORATION

 

2004 INDEPENDENT DIRECTOR STOCK OPTION AND RESTRICTED STOCK GRANT PLAN

Amended, Reformed and Restated November 5, 2010

 

I.                                        Purposes

 

The purposes of this 2004 Independent Director Stock Option and Restricted Stock
Grant Plan (the “2004 Plan”) are: i) to provide additional incentive for
securing and retaining qualified non-employee persons to serve on the Board of
Directors of Cyanotech Corporation (“Cyanotech” or the “Company”); and ii) to
enhance the future growth of the Company by further aligning the independent
directors interests with the interests of the Company and its stockholders.. It
is intended that all Stock Options granted under the 2004 Plan will be Non-
Qualified Stock Options.

 

II.                                   Definitions

 

(a)                                 In the 2004 Plan, except where the context
otherwise indicates, the following definitions apply:

 

(1)                                 “Company” or “Cyanotech” means Cyanotech
Corporation, a Nevada corporation.

 

(2)                                 “Board” means the Board of Directors of the
Company.

 

(3)                                 “Independent Director” means a person who as
of any applicable date is a member of the Company’s Board and is considered
“independent” under Nasdaq Rule 4200A.

 

(4)                                 “Share” means a share of Stock that has been
previously: (i) authorized but unissued; or (ii) issued and reacquired by the
Company.

 

(5)                                 “Stock” or “Common Stock” means the common
stock, $0.02 par value per share, of the Company, authorized or outstanding on
the Effective Date, or any common stock or equity securities that may be issued
in respect of such Common Stock in the even of any stock split, combination of
Shares, recapitalization or other change in the Company’s then outstanding
Common Stock.  [adjusted by reverse stock split on November 3, 2006]

 

(6)                                 “Stock Option” or “Option” means an option
to purchase Shares issued hereunder.

 

(7)                                 “Code” means the Internal Revenue Code of
1986, as amended. References herein to any section of the Code shall include any
successor section of the Code or its successor.

 

(8)                                 “Non-Qualified Stock Option” means an option
which does not meet the requirements of Section 422A(b) of the Code.

 

(9)                                 “Participant” means any Independent Director
of the Company who is granted a Stock Option or Stock hereunder.

 

(10)                          “Securities Act” means the Securities Act of 1933,
as now in effect or as hereafter amended.

 

(11)                          “Disability” means the Participant so affected is
unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. A determination by a majority of the Board, other than
the Participant, as to whether the Participant has incurred a Disability shall
be final and conclusive as to all interested parties.

 

--------------------------------------------------------------------------------


 

(12)                          “Designated Beneficiary” means the person
designated to be entitled, on the death of a Participant, to any remaining
rights arising out of a Stock Option grant. If no such designation has been made
by the Participant, or if the Designated Beneficiary should pre-decease the
Participant, any remaining rights arising out of a Stock Option grant shall
inure to the executor or administrator of the Participant’s estate or to his/her
heirs at law if there is no administration for the Participant’s estate.

 

(13)                          “Effective Date” means the date on which the 2004
Plan is approved by the stockholders of the Company.

 

(14)                          “Fair Market Value” means, with respect to
valuation of a share of the Company’s Common Stock on any date herein specified,
the closing sale price for such date (on which trades have occurred) as quoted
by the Nasdaq Small-Cap Market List, or if the Company’s Common Stock is listed
on an alternate national securities exchange as of such date, the closing sale
price reported by such national securities exchange for such date. If the Common
Stock is not included in the Nasdaq Small-Cap Market List or is not listed on an
alternate national securities exchange as of such date, “Fair Market Value”
shall mean the closing sale price quoted by an established quotation service for
over-the-counter securities. In the event the Common Stock is not publicly
traded at the time a determination of its Fair Market Value is required to be
made hereunder, the determination of Fair Market Value shall be made by the
Board in good faith in such manner as it deems appropriate. In no event shall
the “Fair Market Value” be lower than the par value per share of the Company’s
Common Stock.

 

(15)                          “Terminate” means to cease to be a Director of the
Company.

 

(16)                          “Termination of Directorship” means the cessation
of any Participant to be a Director for any reason whatsoever, voluntarily or
involuntarily. A Termination of Directorship shall be deemed to occur on the
actual date of such termination (by death, disability, retirement, resignation,
non election or otherwise)

 

III.                              Grants of Stock Options and Restricted Stock

 

(a)                                 Options     Options will be granted to
persons who are newly elected Independent Directors of the Company. On the
Effective Date, each newly elected Independent Director shall receive without
the exercise of the discretion of any person or persons, 10-year Options
exercisable for 1,000 shares. Thereafter, as of the date of the annual meeting
of stockholders in each year after 2004 that the 2004 Plan is in effect, as
provided in Section V hereof; each Independent Director then elected or
continuing in office who did not previously receive a grant of Options hereunder
shall receive, without the exercise of the discretion of any person or persons,
10-year Options exercisable for 1,000 Shares. If, as of such annual meeting
date, there are not sufficient Shares available under the 2004 Plan to allow for
the grant to each eligible Independent Director of Options of Shares pursuant to
Section III (d) for the number of Shares provided herein, each eligible
Independent Director shall receive Options or Shares for a pro rata share of the
total number of Shares available under the 2004 Plan. All Options granted under
the 2004 Plan shall be (i) at the Option price set forth in subsection (b) of
this Section III, (ii) subject to the exercise restriction set forth in
subsection (c) of this Section III, and (iii) subject to adjustment as provided
in Section VII and to the terms and conditions set forth in Section VIII. 
[adjusted for reverse stock split, November 3, 2006]

 

(b)                                 Purchase Price     The purchase price of
Shares issued under each Option (sometimes also referred to as the exercise
price) shall be at the Fair Market Value of Shares subject to the Option on the
date the Option is granted.

 

(c)                                  Vesting     All Options granted hereunder
shall vest and become exercisable six months from the date of grant.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Restricted Stock Grants     As of the date
of the annual meeting of stockholders in each year after 2004 that the 2004 Plan
is in effect, as provided in Section V, each Independent Director then elected
or continuing in office who had previously received a stock option grant
pursuant to Section III (a) will be issued, without the exercise of the
discretion of any person or persons and without payment, 875 Shares of the
Company’s fully paid and non-assessable Shares of Common Stock; provided,
however, for independent directors elected since the September 2009 annual
stockholders meeting, the annual grant is increased to 2,000 shares for each
independent director other than the Chairman and in the case of the independent
director designated as Chairman, the annual grant shall be 4,000 shares;
provided further, that for fiscal year 2010, the grant for independent directors
shall be adjusted to one-half of the 875 share annual grant heretofore plus
one-half of the new independent director annual grant of 2,000 shares, and in
the case of the Chairman of the Board one-half of the new annual grant of 4,000
shares.  For the avoidance of any ambiguity, such grants shall be adjusted as of
March 24, 2010, net of the grants issued as of September 9, 2009, and result in
additional grants for fiscal year 2010 to the Chairman of 1,563 shares of the
Company’s Common Stock and to the other independent director members of the
Board of 563 shares of such Common Stock, in each case to be valued at the
closing price on NASDAQ on March 24, 2010.  Thereafter, so long as the total
number of shares reserved for issuance under the 2004 Director Stock Plan have
not been exhausted, restricted stock grants shall be made on the date of the
annual stockholders meeting without further adjustment.  If, as of such annual
meeting date there are not sufficient Shares available under the 2004 Plan to
allow the grant to each eligible Independent Director of Shares or Options
pursuant to Section III (a) for the number of shares provided herein, each
eligible Independent Director will receive Shares or Options for a pro rata
share of the total number of Shares available under the 2004 Plan. All Shares
granted under this Section III(d) are non-transferable for six months following
the grant date.  [amended March 24, 2010]

 

(e)                                  No Independent Director shall be required
to forfeit or otherwise return to the Company any Shares of Common Stock issued
to him or her as a grant pursuant to the 2004 Plan notwithstanding any change in
status of such Independent Director which renders him or her ineligible to
continue as a Participant in the 2004 Plan. Any person who is an Independent
Director immediately following the date of the Company’s Annual Meeting of
Stockholders shall be entitled to receive an Option or Stock grant
notwithstanding any change in status of such Independent Director which renders
such Director ineligible to continue participation in the 2004 Plan prior to
delivery of certificates evidencing Shares of Common Stock.

 

IV.                               Administration

 

(a)                                 The 2004 Plan shall be administered by the
Company’s Chief Executive Officer and Chief Financial Officer
(“Administrators”). The Administrators are responsible for administering the
2004 Plan. The Administrators have authority to adopt rules as they may deem
appropriate to carry out the purposes of the 2004 Plan, have authority to
interpret and construe the provisions of the 2004 Plan and any agreements and
notices under the 2004 Plan and to make determinations pursuant to any 2004 Plan
Provision. Each interpretation, determination or order or action made or taken
by the Administrators pursuant to the 2004 Plan is final and binding on all
persons. The Administrators are not liable for any action or determinations made
in good faith, and are entitled to indemnification and reimbursement in the
manner provided in the Company Articles of Incorporation and By-Laws as such
documents may be amended from time to time.

 

(b)                                 The Administrators may, in their discretion,
delegate duties to an officer or employee or a committee composed of officers or
employees of the Company, but it may not delegate its authority to apply and
interpret this 2004 Plan.

 

V.                                    Term

 

The term of this 2004 Plan commences on the Effective Date and will terminate at
11:59 PM (Hawaii Standard Time) on the date of the annual meeting of
stockholders in the year 2014. This 2004 Plan shall remain in effect for the
purposes administration of any Stock Options granted pursuant to its provisions
and no such Stock Option granted during the term of this 2004 Plan shall be
affected adversely by the termination of the 2004 Plan.

 

3

--------------------------------------------------------------------------------


 

VI.                               Shares Reserved; Options Grantable and
Exercisable

 

(a)                                 Subject to adjustment as provided in
Section VII hereof, a total of 75,000 Shares shall be subject to issuance under
the 2004 Plan. The Shares subject to the 2004 Plan shall be and are hereby
reserved for issuance pursuant to the 2004 Plan. Any of the Shares that are not
subject to outstanding Options at the termination of the 2004 Plan shall cease
to be reserved for the purposes of the 2004 Plan. If any Option expires or is
cancelled prior to its exercise in full, the Shares theretofore subject to such
Option will return to the pool of available Shares may again be granted by an
Option or Stock Grant under the 2004 Plan.  [reformed March 24, 2010 to correct
number of shares reserved by original stockholder vote in 2004, and further
adjusted by November 3, 2006 reverse stock split]

 

(b)                                 As to a Participant, an Option ceases to be
exercisable, as to any Share, when the Participant purchases the Shares or when
the Option lapses.

 

VII.                          Adjustments

 

(a)                                 The existence of outstanding Stock Options
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of, or affecting, the
Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets of business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

(b)                                 If the Company shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of Common Stock
outstanding, without receiving compensation therefor in money, services or
property, then: (i) the number and per share price of shares of Common Stock
subject to outstanding Stock Options hereunder shall be appropriately adjusted
in such a manner as to entitle a Participant to receive upon exercise of a Stock
Option, for the same aggregate cash consideration, the same total number and
class or classes of Shares as the Participant would have received had he or she
exercised his or her Stock Option in full immediately prior to the event
requiring the adjustment; and (ii) the number and class or classes of shares
then reserved for issuance under the 2004 Plan shall be adjusted by substituting
for the total number of Shares of Common Stock then reserved that number and
class or classes of Shares of Common Stock that would have been received by the
owner of an equal number of outstanding Shares of Common Stock as the result of
the event requiring the adjustment.

 

(c)                                  If, while unexercised Stock Options remain
outstanding under the 2004 Plan: (i) the Company is merged into or consolidated
with another corporation under circumstances where the Company is not the
surviving corporation or the Common Stock is converted into other securities,
cash or other property in connection with such merger or consolidation; (ii) the
Company sells or otherwise disposes of substantially all its assets to another
person, corporation or entity; (iii) the Company is liquidated or dissolved;
(iv) over 50 percent of the outstanding Common Stock is acquired by another
corporation in exchange for stock (or stock and other securities) of such
corporation; or (v) over 50 percent of the then outstanding Common Stock is
acquired in a single transaction or a series of related transactions, then after
the effective date of such merger, consolidation, exchange, liquidation, sale or
acquisition, as the case may be, each holder of an outstanding Stock Option
shall be entitled, upon exercise of such Stock Option, to receive, in lieu of
shares of Common Stock, shares of such stock or other securities of the Company
or the surviving or acquiring corporation or such other property at the same
rate per share as the holders of shares of Common Stock received pursuant to the
terms of the merger, consolidation, exchange liquidation, sale or acquisition.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Except as expressly provided herein, the
issuance by the Company of shares of stock of any class, or securities
convertible into shares or stock of any class, for cash, property, labor, or
services, either upon direct sale, exercise of tights of warrants to subscribe
therefor, or conversion of shares or obligations of the Company convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number, class or price of Shares of
Common Stock then subject to outstanding Stock Options.

 

VIII.                     Terms and Conditions of Stock Options

 

(a)                                 During the Participant’s life, the Stock
Option is exercisable only by the Participant or by his or her guardian or legal
representative.

 

(b)                                 A Stock Option under this 2004 Plan is not
assignable or transferable, except by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
the Code), and is not subject, in whole or in part, to attachment, execution or
levy of any kind.

 

(c)                                  Any Stock Option or portion thereof that is
exercisable shall be exercisable for the full amount or for any part thereof.

 

(d)                                 Stock Options shall be exercised by the
delivery of written notice to the Company setting forth the number of Shares of
Common Stock with respect to which the Stock Option is to be exercised and,
subject to the provisions hereof, the address to which the certificates
representing shares issuable upon the exercise of such Stock Option shall be
mailed. In order to be effective, such written notice shall be accompanied at
the time of its delivery to the Company by payment of the exercise price of such
Shares, which payment shall be made in cash or by check, bank draft, or postal
or express money order payable to the order of the Company in an amount (in
United States dollars) equal to the exercise price of such Shares or as provided
in subsection (e) below. Such notice shall be delivered in person to the
Secretary of the Company, or shall be sent by registered mail, return receipt
requested, to the secretary of the Company, in which case, delivery shall be
deemed made on the date such notice is deposited in the mail. When Shares are to
be issued or delivered pursuant to the 2004 Plan, but only to the extent that
the Company determines that tax withholding is required pursuant to applicable
law or regulation, the Company shall require the Participant to remit to the
Company an amount sufficient to satisfy federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for such
Shares, which payment may be made in the manner set forth above or in the manner
permitted by clause (c) below.

 

(e)                                  Alternatively, payment of the exercise
price may be made, in whole or in part, by delivery of Shares previously issued
to the Participant. Unless otherwise permitted by the Board, payment of the
exercise price in Shares shall be made only with Shares owned by the Participant
for at least six (6) months. If payment is made in whole or in part in Shares
owned by the Participant, then the Participant shall deliver to the Company,
exercised: (i) certificates registered in the name of such Participant, free of
all liens, claims and encumbrances of every kind and having a Fair Market Value
as of the date of delivery of such notice that is not greater than the exercise
price of the Shares of Common Stock with respect to which such Stock Option is
to be exercised plus any applicable tax required to be withheld by the Company,
such certificates to be accompanied by stock powers duly endorsed in blank by
the record holder of the Shares represented by such certificates; and (ii) if
the exercise price of the Shares with respect to which such Stock Option is to
be exercised exceeds such Fair Market Value, cash or check, bank draft or postal
or express money order payable to the order of the Company in an amount (in
United States dollars) equal to the amount of such excess.

 

(f)                                   Stock Options granted to any Participant
under this 2004 Plan shall be subject to the following conditions:

 

(1)                                 The price per share shall be as set forth in
Section III.

 

5

--------------------------------------------------------------------------------


 

(2)                                 Except as otherwise provided in paragraph
(3) below, each Stock Option shall have a term of ten (10) years from the date
such Option is granted and shall vest in accordance with Section III(c) hereof.

 

(3)                                 A Stock Option shall lapse and expire in the
following situations:

 

(i)                   If a Termination of Directorship occurs with respect to
any Participant, for any reason other than death or Disability, any and all
unexercised and vested Stock Options held by such Participant shall expire:
(A) as of 12:01 AM (Hawaii Standard Time) on the date which is three (3) months
after the date of such Termination of Directorship; or (B) on the expiration
date of the term of the Stock Option, whichever date is earlier.

 

(ii)                If a Termination of Directorship occurs with respect to any
Participant by reason of the death or Disability of such Participant, any and
all unexercised and vested Stock Options shall expire: (A) as of 12:01 AM
(Hawaii Standard Time) on the date which is one (1) year from the date of the
Termination of Directorship due to such death or Disability; or (B) on the
expiration date of the term of the Stock Option, whichever date is earlier. Any
such vested and unexercised Stock Option may be exercised by the Designated
Beneficiary of a deceased Participant, or the legal guardian of a disabled
Participant, subject to all applicable provisions of the 2004 Plan.

 

(iii)             In the event of Participant’s Termination of Directorship for
any reason other than not being re-elected at an annual meeting of stockholders,
including death or disability, any portion of a previously granted Stock Option
that was not exercisable on the date of such Termination of Directorship shall
automatically expire as of 12:01 AM (Hawaii Standard Time) on the date of
Termination of Directorship, and no further vesting of such Stock Option shall
occur.

 

IX.                              Power to Amend

 

The Board of Directors may modify, revise or terminate the 2004 Plan at any time
and from time to time; provided, however, that the 2004 Plan shall not be
amended more than once every six (6) months, other than to comport with changes
in the Code, or the regulations thereunder, or the Employee Retirement Income
Security Act of 1974, as amended, or the regulations thereunder; and provided,
further, that without the approval of the holders of at least a majority of the
outstanding Shares of the Company’s voting stock, the Board of Directors may not
(i) materially increase the benefits accruing to Participants under the 2004
Plan; (ii) change the aggregate number of Shares which may be issued under the
2004 Plan; (iii) reduce the Option price at which Options have been granted; or
(iv) change the class of persons eligible to receive Options. However, no
termination or amendment of the 2004 Plan may, without the consent of the holder
of any Option then outstanding adversely affect the rights of such holder under
the Option.

 

X.                                   Exercise of Options; No Registration

 

The Company shall not be required to sell or issue any shares of Common Stock
under any Stock Option or grant Shares if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law, statute, or regulation of any governmental authority whether it be Federal
or State. Specifically, in connection with the Securities Act, upon grant of
Shares or exercise of any Stock Option, unless a registration statement under
the Securities Act is in effect with respect thereto, the Company shall not be
required to issue such shares unless the Board has received evidence
satisfactory to it to the effect that the holder is acquiring such shares of
Common Stock for investment and not with a view to the distribution thereof, and
that such shares of Common Stock may otherwise be issued without registration
under the Securities Act or state securities laws. Any determination in this
connection by the Board shall be final, binding and conclusive. The Company may,
but shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of a Stock Option, or the
issuance of shares pursuant thereto, to comply with any law or regulation of any
governmental authority. Certificates for Stock issued under the 2004 Plan are
subject to such legends, stock transfer orders and other restrictions as the
Company may consider necessary or advisable.

 

6

--------------------------------------------------------------------------------


 

XI.                              Withholding

 

The provisions of this section shall apply only to the extent that the Company
determines that tax withholding is required, pursuant to applicable law or
regulation, at the time that Shares are to be issued or delivered pursuant to
the 2004 Plan. If the Company determines that tax withholding is required, the
Company shall require the Participant to remit to the Company and amount
sufficient to satisfy any applicable federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for
Shares. The Company shall also have the right to withhold from any fees or other
compensation payable by the Company to the Participant an amount sufficient to
satisfy any applicable federal, state and local withholding tax requirement.

 

XII.                         Stock Option Agreement

 

The Stock Options awarded to a Participant shall be evidenced by a separate
written agreement (the “Stock Option Agreement”) which shall be subject to the
terms and provisions of the 2004 Plan, and which shall be signed by the
Participant and by a duly authorized officer, other than the Participant, in the
name of and on behalf of the Company. In the event of any inconsistency or
conflict between the terms of the 2004 Plan and a Stock Option Agreement, the
terms of the 2004 Plan shall govern.

 

XIII.                    No Rights as Stockholder

 

A holder of a Stock Option shall have no rights as a stockholder with respect to
any Shares of Common Stock until the issuance of a certificate for such Shares.
Except as otherwise provided in Section VII, no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities, or other
property) or distributions or other rights for which the record date is prior to
the date such certificate is issued.

 

XIV.                     No Right to Reelection

 

Nothing in the 2004 Plan is to be deemed to create any obligation on the part of
the Board to nominate any of its members for reelection by the Company’s
stockholders, nor confer upon an Independent Director the right to remain a
member of the Board for any period of time, or at any particular rate of
compensation.

 

XV.                          No Assignment or Allocation of Benefits

 

No right or benefit under this 2004 Plan shall be subject to anticipation,
alienation, sale assignment, pledge, encumbrance, or charge and any such act
shall be void, except for any transfer pursuant to the Participant’s will or
under the laws of descent and distribution or as otherwise permitted pursuant to
Section VIII hereof. No right or benefit hereunder shall in any manner be liable
for or subject to any debts, contract, liabilities, or torts of the person
entitled to such right or benefit.

 

XVI.                     Gender, Tense and Headings

 

Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the construction of this
2004 Plan. The words, “hereunder,” “herein,” “hereof’ and similar compounds of
the word “here” shall refer to the entire 2004 Plan and not to any particular
section or provision.

 

XVII.                No Guarantee of Tax Consequences

 

The Company makes no commitment or guarantee that any federal, state or local
tax treatment will apply or be available to any Non-Employee Director
participating or eligible to participate herein.

 

7

--------------------------------------------------------------------------------


 

XVIII.           Severability

 

In the event that any provision of this 2004 Plan is held to be illegal, invalid
or unenforceable, such provision shall be fully severable, but shall not affect
the remaining provisions of the 2004 Plan, and the 2004 Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision had not been
included herein.

 

XIX.                    Stockholder Approval

 

Notwithstanding any other provision of the 2004 Plan, the 2004 Plan must be
approved by the holders of at least a majority of the shares of Stock present,
or represented, and entitled to vote thereon, at a duly held stockholders’
meeting within 12 months after the date of its adoption by the Board, and no
Stock Options or no shares of Common Stock shall be issued under the 2004 Plan
until such approval has been secured.

 

XX.                         Interpretations

 

The provisions of the 2004 Plan shall be construed, administered, and governed
by the laws of the State of Hawaii, without giving effect to principles of
conflicts of laws, and, to the extent applicable, the laws of the United States
of America and the State of Nevada.

 

XXI.                    Government Regulations

 

The 2004 Plan, the granting and exercise of Stock Options and Shares thereunder,
and the obligations of the Company to sell and deliver Shares under such Stock
Options, are subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

* * * * * *

 

8

--------------------------------------------------------------------------------